Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-13-00773-CR

                                       Pablo DUENAS,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 371st Judicial District Court, Tarrant County, Texas
                                  Trial Court No. 1314224D
                     Honorable Mollee Bennett Westfall, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 4, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice